By the Court,

Nelson, Ch. J.
The only question in the case is, whether the commissioners of highways have power to alter a public highway without the intervention of a jury.
The general act is made applicable to the county of Richmond by an act passed in 1833 (Session Laws, chap. 97, § 2), and a reference to a very few provisions will show that the certificate of the jury is not required to authorize the action of the commissioners in the case mentioned. (1 R. S., 501, § 1, subd. 2 ; 514, §§ 58, 59.)
It is only in cases of laying out a new road through improved lands (1R. S., 514, §§ 61,62), or the discontinuing an old one (§81), that the intervention of the jury to examine *163and. certify to the necessity or propriety of the measure, is made a pre-requisite.
I think the case as presented should be regarded as simply a convenient alteration of a road, and then the power of the commissioners seems clear upon the sections above refered to.
Proceedings affirmed.